Shanahan, J.,
concurring.
As I stated in my concurrence in State Farm Mut. Auto. Ins. Co. v. Hildebrand, ante p. 743, 502 N.W.2d 469 (1993), because the Nebraska Legislature has provided no specifications regarding what particular insurance coverage provides “financial responsibility,” we cannot say that the household exclusion violates public policy of Nebraska. Therefore, I renew the concerns expressed in my concurring opinion for State Farm Mut. Auto. Ins. Co. v. Hildebrand and incorporate those expressions into this concurrence.
White, Fahrnbruch, and Lanphier, JJ., join in this concurrence.